Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Interview
In view of the foregoing instant office action, it is respectfully submitted that if applicant has any questions or concerns with said instant office action, the examiner respectfully invites applicant to contact the examiner at the telephone number appearing below.
Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive. 
Applicant argues that the cited passage of Tredwell teaches that embodiments (for both the light transfer unit and the photosensor unit) can be positioned “within” the substrate, or form “part of a . . . substrate”. Note that the use of the word “within” in Tredwell indicates that both the light transfer unit and the photosensor unit is completely inside the substrate.
In addition, forming the light transfer unit and the photosensor unit as part of the substrate merely means that these units are integrated to form part of the substrate, and does not mean that only a part of the photosensor unit is beneath surface of the
The examiner respectfully disagrees. 
Tredwell teaches that 
“As shown in FIG. 1, various embodiments for a light transfer and photosensor units according to the application can be operatively positioned adjacent, nearby, within or as part of a support or substrate for an imaging array.” [0033].
The examiner notes that applicant implied that “completely inside the substrate” is mischaracterized as per the examiners understanding as Tredwell does not expressly disclose within or as part of a support or substrate as such. Tredwell teaches that within a substrate or support may be embedded and extending beyond the substrate as disclosed in paragraph [0069]. As per the examiners understanding, Tredwell within r as part of a support or substrate covers the claimed language as claimed. 

Claim Rejections - 35 USC §103
1. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi et al.  (US Pub. No. 2006/0151708 A1) in view of Tredwell et al. (US Pub. No. 2015/0185334 A1).
With regards to claims 1, Bani-Hashemi discloses an imaging device 10, comprising a scintillator layer 24 configured to receive radiation (i.e., X-rays 26); a detector layer 20 including an array of photodiode elements [0020], wherein the 
Bani-Hashemi fails to disclose parts, not entireties of respective ones of photodiode elements are located beneath a surface of the substrate. Tredwell discloses an X-ray detector where parts, not entireties of respective ones of photodetector elements are located beneath a surface of the substrate [0033]. In view of the utility, to improve the multilayer detectors according to the application needs, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Bani-Hashemi to include the teachings such as that taught by Tredwell.
With regards to claim 3, Bani-Hashemi discloses the substrate 22 comprises a glass substrate [0021], wherein the array of photodiode elements is secured to the glass substrate, wherein the glass substrate has a first side (top side) and an opposite second side (bottom side), the first side (top side) being closer to a radiation source 26 than the second side (bottom side).
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi and Tredwell in view of Mollov (US Pub. No. 2005/0285044 A1).
With regards to claim 4, Bani-Hashemi discloses, see FIG. 1, a detector 10 where each layer 12, 14, 16 includes a phosphor screen 18, a detector layer 20 and a substrate 22. Additional components may be provided for each layer 12, 14, 16, such as an additional phosphor screen 24. The layers 12, 14, 16 are spaced apart from each other or may be stacked in contact with each other. One or more phosphor screens 18 separates each detection layer 20. 
Importantly Bani-Hashemi teaches that the different detector layers 20 of semiconductor sensing devices are positioned at different distances away from the surface first receiving the x-rays or different distances away from the source along any given path 26 of travel of the x-ray radiation. Each detector layer 20 detects energies generated by an adjacent phosphor screen 18. 
Bani-Hashemi fails to disclose the array of photodiode elements is located closer to the first side of the glass substrate than the second side. Mollov discloses an x-ray detector using a glass substrate wherein the array of detector elements 342 and 344 are located closer to the first side of the glass substrate than the second side. In view of the utility, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Bani-Hashemi to include the teachings such as that taught by Mollov in order to enhance the imaging. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi , Tredwell in view of Suganuma (US Pub. No. 2005/0167604 A1).

Importantly Bani-Hashemi teaches that the different detector layers 20 of semiconductor sensing devices are positioned at different distances away from the surface first receiving the x-rays or different distances away from the source along any given path 26 of travel of the x-ray radiation. Each detector layer 20 detects energies generated by an adjacent phosphor screen 18. 
Bani-Hashemi fails to disclose the array of photodiode elements is located closer to the second side of the substrate than the first side. Suganuma discloses a radiation image sensor comprising photodiodes 11 as claimed in order to control readout and provide a large image plane [0030] (Figure 20).. In view of the utility, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Bani-Hashemi to include the teachings such as that taught by Suganuma in order to enhance the imaging
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi, Tredwell in view of Karellas et al. (US 2003/0169847 A1).
With regards to claim 6, Bani-Hashemi modified discloses the imaging device of claim 1, but fails to explicitly disclose comprising a layer of focusing elements located between the array of photodiode elements and the scintillator layer.

With regards to claim 7, Bani-Hashemi modified discloses the imaging device of claim 6, but fails to explicitly disclose wherein the layer of focusing elements comprises a fiber optic array. Karellas teaches a layer of focusing elements comprises a fiber optic array (fig 3A, [0103] describes the optical coupling between the scintillating plate 120 and the photodetector 124 is accomplished by a fiberoptic coupler or plate 125).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Karellas for the purpose of constrained propagation of light through the respective fiber channels minimizing and preferably eliminating undesired light spreading that can be deleterious to the spatial resolution of the imager (Karellas, [0103]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi, Tredwell and Karellas in view of Hoffman (US Patent 6,473,486 B2).
With regards to claim 8, Bani-Hashemi modified discloses the imaging device of claim 7, but fails to explicitly disclose wherein one or more sides of the scintillator layer 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Hoffman for the purpose of configuring the inlet surface 59 receiving high frequency electromagnetic energy, such as x-rays (Hoffman, col 4, In 57-58).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi, Tredwell and Karellas in view of Polichar et al. (US Patent 6,178,224 B1).
With regards to claim 9, Bani-Hashemi modified discloses the imaging device of claim 6 and further coatings (i.e., substantially similar to films) but fails to express a brightness enhancement film. Polichar discloses an x-ray system with BEF as films in order to focus and enhance the imaging (Col. 12, Lines 1 ++). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Polichar in order to improve the imaging.
Claims 11 -15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi, and Tredwell in view of Aykac et al. (US Pub. No. 2004/0232342).
With regards to claim 11, Bani-Hashemi, discloses the imaging device of claims 1 and 10, but fails to explicitly disclose wherein the scintillator layer comprises an array of scintillator elements, and at least two of the scintillator elements are separated by an air gap.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi, with the teaching of Aykac for the purpose of controlling the transmission used for early light sharing and reflection of the scintillation light within the scintillator elements 12 to increase number of photons reflected at the crystal surface and minimizes the number of photons absorbed in the scintillator elements 12 (Aykac, Para 0036).
With regards to claim 12, Bani-Hashemi, discloses the imaging device of claim 11, but fails to explicitly disclose wherein the air gap extends from a first side of the scintillator layer to a second side of the scintillator layer.
Aykac teaches an air gap extends from a first side of the scintillator layer to a second side of the scintillator layer (fig 3, para 0037-0038 describes the air gaps 16 formed between scintillator elements 12 extend from top surface to bottom surface; see fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi,  with the teaching of Aykac for the purpose of controlling the transmission used for early light sharing and reflection of the 
With regards to claim 13, Bani-Hashemi, discloses the imaging device of claim 11, but fails to explicitly disclose wherein the at least two of the scintillator elements are separated by an additional air gap, wherein the air gap extends from a first side of the scintillator layer, and the additional air gap extends from a second side of the scintillator layer.
Aykac teaches at least two of the scintillator elements are separated by an additional air gap (fig 3, para 0034-0036 describes air gaps formed between partial reflector partitions 14 (additional air gap)), wherein the air gap extends from a first side of the scintillator layer (fig 3, para 0034-0036 describes the air gap 16 occurred between the scintillator elements 12 extends from top; see fig 3), and the additional air gap extends from a second side of the scintillator layer (fig 3, para 0034-0036 describes air gap 16 formed for light partitions 14 extend from bottom surface of the array; see fig 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi,  with the teaching of Aykac for the purpose of controlling the transmission used for early light sharing and reflection of the scintillation light within the scintillator elements 12 to increase number of photons reflected at the crystal surface and minimizes the number of photons absorbed in the scintillator elements 12 (Aykac, Para 0036).

Aykac teaches a scintillator layer comprises an array of scintillator elements (fig 3-3A, para 0037-0038 describes a planar array 10 constructed to have parallel scintillator elements 12 [consists of array of scintillator elements; see fig 3]), and at least two of the scintillator elements are separated by a wall that is configured to reflect photons (fig 3-3A, para 0035, 0039 describes light partitions 14A (wall) that are fabricated using 3M VM2000 reflective film that have variable optical transmission properties).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi,  with the teaching of Aykac for the purpose of controlling light transmission properties of the reflective light partitions (Aykac, para 0035).
With regards to claim 15, Bani-Hashemi, discloses the imaging device of claim 14, but fails to explicitly disclose wherein the wall has a photon-reflectivity that varies through a thickness of the scintillator layer.
Aykac teaches a wall has a photon-reflectivity that varies through a thickness of the scintillator layer (fig 3A, para 0035, 0038 describes light partitions 14A have varying optical transmission and reflective properties to optimize light transmission in scintillator elements 12 [varying optical transmission depends on thickness of the scintillator element]).
.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi in view of Mollov et al. (US Pub. No. 2005/0082488).
With regards to claim 17, Bani-Hashemi discloses an imaging device 10, comprising a scintillator layer 24 configured to receive radiation (i.e., X-rays 26); a detector layer 20 including an array of photodiode elements [0020], wherein the scintillator layer 24 is configured to receive the radiation 26 after the radiation has passed through the detector layer 20 comprising the array of photodiode elements; and an additional scintillator layer 18, wherein the detector layer 20 comprising the array of photodiode elements is located between the scintillator layer 24 and the additional scintillator layer 18; wherein the layer of photodiode elements is configured to generate signals in response to photons from both the scintillator layer 24 and the additional scintillator layer 18, and wherein the photons from both the scintillator layer 24 and the additional scintillator layer 18 are based on a same imaging beam 26 comprising the X-rays and the imaging device 10 further comprises a substrate 22 supporting the detector layer 20 comprising the array of photodiode elements.
Bani-Hashemi fails to explicitly disclose an additional scintillator layer having a plurality of scintillator elements, wherein the scintillator layer has a first plane and the additional scintillator layer has a second plane, and the scintillator layer and the 
Mollov'488 is in the field of providing a method for collecting signals from a detector that has a plurality of lines of image elements (abstract) and teaches an additional scintillator layer having a plurality of scintillator elements (fig 6, para 0031 describes an imager 600 having a plurality of scintillator elements in each imager), wherein the scintillator layer has a first plane and the additional scintillator layer has a second plane (fig 6, para 0031 describes an imager stacked against an edge of a neighboring imager 600 with a curvilinear profile [this imagers show two different planes; see fig 6]), and the scintillator layer and the additional scintillator layer are arranged next to each other so that the first plane and the second plane form a nonzero angle relative to each other (fig 6, para 0031 describes the imagers having connected to each other against the neighboring edge to create a curvilinear profile [angle between the planes of the two neighboring imagers of imager 600 forms a finite angle; see fig 6]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Mollov for the purpose of providing a non-discontinuous surface to capture image signals, thereby preventing a gap in the collected image data (Mollov, fig 6, para 0031).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani- Hashemi and Mollov in view of Karelia.
With regards to claim 18, Bani-Hashemi modified discloses the imaging device of claim 17, but fails to explicitly disclose wherein the imaging device further comprises fiber optics coupling the respective scintillator elements in the scintillator 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Karellas for the purpose of providing a minimal optical noise level in the image signal provided from the photons of the scintillator to CCD sensors (Karellas, para 0108).
Claims 19 - 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi and Tredwell in view of Ganguly et al. (US Pub. No. 2014/0264043).
With regards to claim 19, Bani-Hashemi modifed discloses the imaging device of claim 1, but fails to explicitly disclose wherein the scintillator layer is non-pixelated.
Ganguly is in the field of making an x-ray imager including a scintillator layer, detector and lens array between the detector and scintillator (abstract) and teaches a scintillator layer is non-pixelated (fig 1, para 0038 describes a scintillator layer 102 may be non-pixellated and non-structured). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Ganguly for the purpose of reducing cost of making structured and pixellated x-ray images (Ganguly, para 0038).
With regards to claim 20, Bani-Hashemi modified discloses the imaging device of claims 1 and 19, but fails to explicitly disclose comprising an optical grid coupled to 
With regards to claim 21, Bani-Hashemi modified discloses the imaging device of claim 20, but fails to explicitly disclose wherein the optical grid comprise a one dimensional grid. Ganguly teaches an optical grid comprises a one-dimensional grid (para 0044 describes a lens array (optical grid) with multiple lens formed in a onedimensional array on a supporting substrate). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Ganguly for the purpose of achieving a larger fill factor exceeding 90% from the x-ray imager 100 (Ganguly, para 0045).
With regards to claim 22 Bani-Hashemi modified discloses the imaging device of claim 20, but fails to explicitly disclose wherein the optical grid comprises a two-dimensional grid. Ganguly teaches an optical grid comprises a two-dimensional grid (para 0044 describes a lens array (optical grid) with multiple lens formed in a two-dimensional array on a supporting substrate). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Ganguly for the purpose of achieving a larger fill factor exceeding 90% from the x-ray imager 100 (Ganguly, para 0045).
23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi, Tredwell and Ganguly in view of Karellas.
With regards to claim 23, Bani-Hashemi modified discloses the imaging device of claim 20, but fails to explicitly disclose wherein the optical grid comprises reflecting walls or a device with a variation in index of refraction for internal reflection.
Karellas teaches an optical grid comprises reflecting walls or a device with a variation in index of refraction for internal reflection (para 0158-0159 describes optical coupling fiber optic plate (optical grid) having a material that would satisfy the total internal reflection condition at the core-cladding interface which is a function of absorption coefficient of the fiber, refractive index n, entrance angle 0, length of the fiber LR as shown in equation 6 [this would give a varying refractive index for internal reflection that depend on factors of equation 6]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bani-Hashemi with the teaching of Karellas for the purpose of having a minimal loss associated with fiber optic plate that is between the scintillator layer and detector (Karellas, para 0159). Notice that varying of index of refractiveness would depend on the application and as thus having a first or second greater or less than one another would only depend on the particulars of the application.
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi, Tredwell and Ganguly in view of Nagarkar et al (US Patent 7,405,406).
With regards to claim 24, Bani-Hashemi discloses the imaging device of claim 20, but fails to explicitly disclose wherein the optical grid comprises metalized mylar. Nagarkar is in the field of making Radiation detection assemblies and related methods .
Claims 54 - 56 and 59 - 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollov (US Pub. No. 2005/0285044 Al) in view of Ganguly et al. (US Pub. No. 2014/0264043) , Nishino and Tredwell.
With regards to claim 54, Mollov discloses an imaging device 300, comprising: a scintillator layer 320; and an array of photodiode elements 342 & 344; wherein the
scintillator layer 320 is configured to receive radiation after it has passed through the array of photodiode elements 342 & 344 (i.e., notice the X-rays arrows at the bottom of the figure). Mollov fails to explicitly disclose wherein the scintillator layer is non-pixelated and an optical grid. Mollov also fails to expressly disclose two scintillators detected by a photodetector and based on the same imaging beam and lastly parts, not entireties of respective ones of photodetector elements are located beneath a surface of the substrate. 
Ganguly is in the field of making an x-ray imager including a scintillator layer, detector and lens array between the detector and scintillator (abstract) and teaches a scintillator layer is non-pixelated (fig 1, para 0038 describes a scintillator layer 102 may be non-pixellated and non-structured). Ganguly further teaches an optical grid coupled 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mollov with the teaching of Ganguly for the purpose of increasing light absorption from the scintillator layer into detector (Ganguly, para 0050).
Bani-Hashemi discloses an X-ray portal imaging detectors have multiple layers, such as multiple layers of phosphor screens and/or detectors. Some x-rays that pass through one layer are detected or converted into light energies in a different layer. For example, one phosphor screen is provided in front and another behind that panel detector circuitry. Light generated in each of the phosphor screens is detected by the same detector circuitry. As another example, multiple layers of phosphor screens and associated detector circuits are provided. Some x-rays passing through one layer may be detected in a different layer. High energy x-rays associated with Megavoltage sources as well as lower or higher energy x-rays may be detected. Bani-Hashemi teaches using a single photodetector array sensing light emitted from two scintillators irritated by an x-ray (Figure 2 and 3). In view of the utility, to improve the multilayer detectors, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Mollov to include the teachings such as that taught by Bani-Hashemi.
Notice that the combination of Ghelmansaraj, Mollov and Bani-Hashemi in combination would have realized the positioning of multiple girds on either side of the photodetector array. 

Tredwell discloses parts, not entireties of respective ones of photodetector elements are located beneath a surface of the substrate [0033]. In view of the utility, to improve the multilayer detectors according to the application needs, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify Ghelmansaraj to include the teachings such as that taught by Tredwell.
With regards to claim 55, Mollov modified discloses the imaging device of claim 54, but fails to explicitly disclose wherein the optical grid comprise a one dimensional grid. Ganguly teaches an optical grid comprises a one-dimensional grid (para 0044 describes a lens array (optical grid) with multiple lens formed in a one-dimensional array on a supporting substrate). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mollov with the teaching of Ganguly for the purpose of achieving a larger fill factor exceeding 90% from the x-ray imager 100 (Ganguly, para 0045).
With regards to claim 56, modified Mollov discloses the imaging device of claim 54, but Mollov fails to explicitly disclose wherein the optical grid comprises a two-

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mollov with the teaching of Ganguly for the purpose of achieving a larger fill factor exceeding 90% from the x-ray imager 100 (Ganguly, para 0045).
With regards to claims 59 -60 and 62, modified Mollov discloses the imaging device of claim 54, but Mollov fails to explicitly disclose the rearangment of photodiodes in view of the radiation received, additionally scintillator layers and grids, differing pitches on the grid is considered no more than an obvious matter of design choice involving routine skill of the art. Notice that the missing configurations are well known and routine in the radiation arts. As such, the examiner takes Official Notice of the missing limitations and one skilled in the art since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable configurations involves only routine skill in the art. One would have been motivated to include the well-known limitations for the purpose of enhancing the radiation detections as needed.
Claims 57 and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollov, Bani-Hashemi,  Nishino, Ganguly and Tredwell in view of Karellas.
With regards to claims 57 and 63, Mollov modified discloses the imaging device of claim 54, but Mollov fails to explicitly disclose wherein the optical grid comprises reflecting walls or a device with a variation in index of refraction for internal reflection.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Mollov with the teaching of Karellas for the purpose of having a minimal loss associated with fiber optic plate that is between the scintillator layer and detector (Karellas, para 0159). Notice that varying of index of refractiveness would depend on the application and as thus having a first or second greater or less than one another would only depend on the particulars of the application.
Claims 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mollov in view of Ganguly, Bani-Hashemi, Nishino, Tredwell and Nagarkar et al (US Patent 7,405,406).
With regards to claim 58, modified Mollov discloses the imaging device of claim 20, but Mollov fails to explicitly disclose wherein the optical grid comprises metalized mylar. Nagarkar is in the field of making Radiation detection assemblies and related methods (abstract) and teaches an optical grid comprises metalized mylar (col 3, In 52-62 describes resin coatings (optical grid) between the optically transparent substrate and scintillator layer of the radiation detector consists of sheets such as polyesters (Mylar)).
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884